Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed as an after final response on 26 October 2021.  Claims 1, 4, 19, and 21-13 were amended. Claims 8 and 20 were canceled. The amendment is being entered because it places the claims in a condition for allowance.

Reason for Allowance
Claims 1-7, 9-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s claims are directed to a particular system and method for using a first and second classifier that receive two different inputs and which are trained to recognize the same diagnosis. These classifiers produce probabilities of that particular diagnosis, and the system uses those probabilities, compares to uniquely determined thresholds, in order to verify the diagnosis. This includes features such as using the same training data set for each of the classifiers, to determine the appropriate thresholds to which the calculated probabilities are compared.
Regarding 101
Regarding 103, the closest prior art is understood to be the prior art of record. As show in the prior art of record, using machine learning classifiers to determine patient diagnoses from image and text data is known. The relevant prior art includes the Reicher reference (U.S. 2016/0364862) which discloses the use of machine learning to interpret medical scan images and use that interpretation to verify the conclusions of doctors. The Steigauf reference (U.S. 2016/0350919) teaches the use of machine learning to interpret text in medical data. However, the prior art of record does not teach or fairly suggest all the elements (including the calculation of particular probabilities and thresholds for each of the classifiers using the same training data set) as combined in the newly amended independent claims. In other words, the prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626